            CASE 0:21-cr-00110-DWF Doc. 1 Filed 05/06/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

LTNITED STATES OF AMERICA.
                                                         Criminal File   No.   Zl w llo       DAJF
                       Plaintifl
                                                         INFORMATION
      v.
                                                         26 U.S.C. 5 7201
JULIAN XIONG,

                       Defendant.


TI{E UNITED STATES ATTORNEY CIIARGES TIIAT:

                                       Background

       1.        On or aboutbetween October I,2013 andDecember 31, 20L5,the defendant,

JULIAN XIONG, owned and operated a company in the State of Minnesota named

Khamaniyon Employment Service, Inc. ("KESI"). KESI's business included contracting

with companie3 to hire and pay workers for those companies. The workers were employees

of KESI, and KESI was responsible for all payroll taxes including withholding from

employee pay, the payment of said withheld amounts to the Internal Revenue Service, the

filing of true and correct Forms 941to reflect the withholding   and payment   ofpayroll taxes,

and the payment of the employer's portion      of Social Security and Medicare ("FICA")

contributions.

       2.        During the relevant time, XIONG was the president of KESI and was

personally responsible for ensuring the true, u.",irate, and timely payment over to the

Internal Revenue Service of all corporate income and payroll taxes by KESI.

                                                                                     SCANNED
                                                                                     MAY 0    6   2021
                                                                                                  bpg
                                                                                U,S. DISTRICT COURTST PA
               CASE 0:21-cr-00110-DWF Doc. 1 Filed 05/06/21 Page 2 of 4

U.S. v. Julian Xiong



        3.       During the tax years 2013,2014, and2015, KONG employed workers but

caused KESI not to properly withhold, account for and pay over accurate payroll taxes,

including federal income taxes and Social Security and Medicare taxes, and caused Forms

94I to be completed and filed that were willfully and deliberately false, in that they did not

report all the payroll taxes owed by KESI. To evade payroll taxes KESI owed, XIONG

caused KESI to pay a portion of its employees' salaries      in cash and not report the true

payroll on the Forms 941 filed on behalf of KESI. For example, in the calendar years 2014

and2015, XIONG paid cash wages of $597,456.87 and $318,634.27,rcspectively, which

he did not report.

        4.       Further, XIONG caused the filing of false annual Forms 1120 (cotporate tax

returns) to maintain the concealment of the undisclosed payroll amounts. For example,

during 2014 and20l5, XIONG concealed from his tax preparer the true revenue of KESI

and thereby caused the filing of false annual corporate tax returns. For the two years,

XIONG reported to the tax preparer less than $300,000 in gross receipts for KESI when,

in fact, KESI's gross receipts exceeded $2,800,000.

         5.      The federal tax loss attributable to JIILIAN XIONG for his operation of

KESI, consisting ofpayroll taxes evaded, was $238,678.81.

         6.      Prior to establishing and operating KESI, XIONG conspired with another

individual, C.X., to willfully evade payroll taxes    in con:rection with the operation of

Twinstar Solutions, Inc. ("TSI"), a similar employee leasing agency, by paying TSI's

employees partially in cash and filing false 941 and 1120 forms. The tax loss attributable
                 CASE 0:21-cr-00110-DWF Doc. 1 Filed 05/06/21 Page 3 of 4

U.S. v. Julian Xiong



to KONG's participation in the conspiracy with C.X., consisting of payroll taxes evaded

in the operation of TSI in20l3, was $170,66t.84.

                                             COUNT     1.

                                           (Tax Evasion)

         7   .     From in or about October 2013 through in or about December 2015, in the

State and District of Minnesota. the defendant.

                                        JULIAN XIONG.

willfully attempted to      evade and defeat and did in fact evade and defeat the payment    of

payroll tax due and owing by Khamaniyon Employment Service, Inc. ("KESI"),                   a


corporation that had its principal place of business in Saint Paul, Minnesota, to the United

States of America, for the last two quarters        of 2013 andthe years 2014 and 2015, by
committing the following affrmative acts, among others:

             (a)   paying employees in cash;

             (b)   preparing and causing to be prepared, and by signing and causing to
                   be signed and submitted to the Internal Revenue Service, false and
                   fraudulent annual Forms 1120 for tax years 2013 and 2014 which
                   underreported employee payroll ;

             (c)   preparing and causing to be prepared, and signing and causing to be
                   signed and submitted to the Internal Revenue Service, false and
                   fraudulent quarterly forms 94I for the third and fourth quarters of
                   2013, the entire year 2014, and the first three quarters of 2015, which
                   underreported KESI's payroll tax obligations including, for example,
                   submitting to the Internal Revenue Service on or about July 14, 2015,
                   a materially false Form 94t for the fourth quarter of 2014 which
                   reflected that KESI paid wages of $15,772.50 during the quarter,
                   whereas, as the defendant then and there knew, KESI actually paid
                   wages of approximately $L47,476.74 duringthe quarter;

             (d)   failing to properly withhold and pay over all payroll taxes due and
                   owing; and
               CASE 0:21-cr-00110-DWF Doc. 1 Filed 05/06/21 Page 4 of 4

U.S. v. Julian Xiong



           (e)   falsely responding   to inquiries in an audit commenced by
                 Minnesota Department of Revenue.

All in violation of Title   26. United States Code. Section 720I.

                                                   Respectfully submitted,

                                                   W. ANDERS FOLK
                                                   Acting United States Attorney



        Dated:Mav 6.ZOZ|                      BY: ROBERT M. LEWIS
                                                   Assistant U. S. Attorney
                                                   Attornev ID No. 249488
